PER CURIAM.
At the close of the plaintiffs’ case, and again at the close of the whole case, the defendants asked leave to amend the *233answer by setting up the defense of usury. This was denied by the trial court. Municipal Court Act, § 166 (Laws 1902, p. 1542, c. 580), provides “that the court must, upon application, allow a pleading to be amended at any time, if substantial justice will be promoted thereby.” This proposed amendment should have been granted, upon such terms, however, as the court might deem proper. The defense sought to be interposed has sometimes been termed an unconscionable one, and not to be encouraged, but it is a legal one nevertheless, and if proven no recovery can be had. The judgment must therefore be reversed.
Judgment reversed. New trial ordered, with costs to appellants to abide the event.